 


109 HR 2760 IH: Medicare Advantage Audit Reports Act
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2760 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to require the preparation of audit reports based upon the financial auditing of Medicare Advantage organizations and to make such reports available to the public. 
 
 
1.Short titleThis Act may be cited as the Medicare Advantage Audit Reports Act.  
2.Preparation and availability of audit reports 
(a)In generalSection 1857(d)(1) of the Social Security Act (42 U.S.C. 1395w–27(d)(1)) is amended— 
(1)by striking The Secretary and inserting the following:  
 
(A)In generalThe Secretary; and 
(2)by adding at the end the following new subparagraph: 
 
(B)Audit reportsUpon completion of each audit under subparagraph (A), the Secretary shall prepare and make available an audit report stating the analysis and conclusions of the Secretary regarding such audit. Each audit report shall include a detailed summary of the financial information upon which the analysis and conclusions of the Secretary are based, including the data referred to in subparagraph (A). Section 552(b)(4) of title 5, United States Code, shall not apply to any audit report prepared under this subparagraph.. 
(b)Effective dateThe amendments made by this section shall apply to any audit completed after the date of the enactment of this Act.   
 
